

EXHIBIT 10.1























[q12015exhibit101alist_image1.jpg]












AMENDMENT TWO TO THE EXECUTIVE SERVICE AGREEMENT




Between








INC Research Holding Limited




And




Alistair MacDonald










































1



--------------------------------------------------------------------------------



[q12015exhibit101alist_image2.jpg]


INC Research Holding Limited, River View, The Meadows Business Park, Station
Approach, Blackwater, Camberley, Surrey GU17 9AB, United Kingdom (hereinafter
“INC Research”)


and


Alistair MacDonald of Little Birches, Coronation Road, Ascot, Berkshire, SL5 9LQ
(hereinafter “the Employee”)


Hereby agree as follows:


Amendment One, executed on January 20, 2015, is hereby deleted in its entirety
and replaced by this Amendment Two.


Due to the Employee’s recent change in job title, effective 1st January 2015,
the Executive Service Agreement, dated July 31, 2014, will be amended as
follows:




1.
SALARY



The Employee’s salary shall be increased to £296,053.00 gross per annum subject
to tax and Insurance and any other deductions required by law. The Employee’s
salary will accrue on a day-to-day basis and will be payable monthly in arrears,
on or about the 25th of every month. The Employee’s salary is paid in respect of
the Employee’s duties both for the Company and any other Group Company for whom
the Employee is required to work.


Please note this salary increase takes into account the annual merit increase
for 2014.
  


2.
JOB TITLE



The Employee’s new title will be President and Chief Operating Officer.






All other terms and conditions of the Executive Service Agreement shall remain
in full force and effect.


Signed on behalf of INC Research:
 
/s/ Christopher L. Gaenzle  
 
Dated: 22 April 2015
 
 
Christopher L. Gaenzle
 
 
 
 
Director
 
 
 
 
 
 
 
Signed by the Employee:
 
/s/ Alistair Macdonald
 
Dated: 18 April 2015
 
 
Alistair MacDonald
 
 



                





2

